284 F.2d 522
Denver POWELLv.STATE OF OHIO and R. W. Alvis, Warden.
No. _____.
United States Court of Appeals Sixth Circuit.
November 7, 1960.

Denver Powell, in pro. per.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
This day this cause came on to be heard upon a letter of Denver Powell to the Chief Judge of this Court. The writer seeks to have the letter considered as an informal motion for leave to appeal, or in the alternative to advise him how to proceed.


2
The Court will consider the letter as an informal motion for leave to appeal, but declines the request for advice, for the reason that a court cannot issue advisory opinions.


3
Upon consideration of the motion, the Court finds that the order of the District Court, from which Denver Powell seeks to appeal, was entered March 9, 1960. This Court cannot entertain jurisdiction of an appeal unless there is filed in the District Court a notice of appeal within thirty days after the order is entered. Section 2107, Title 28 U.S.C., Rule 73(a), F.R.Civ.P., 28 U.S.C. There is nothing in the record before us to indicate that such a notice was filed, or that any paper was filed which might be considered a notice of appeal.


4
For the reason that no notice of appeal was timely filed, the motion for leave to appeal is hereby denied. United States v. Robinson, 361 U.S. 220, 80 S.Ct. 282, 4 L.Ed.2d 259; Schlink v. Chesapeake and Ohio Railway Co., 6 Cir., 276 F.2d 116; Pledger v. United States, 6 Cir., 260 F.2d 471.